    Case 17-07025        Doc 107      Filed 11/08/19 Entered 11/08/19 11:27:11             Desc Memo AP
                                                 Page 1 of 1
                                 United States Bankruptcy Court
                                          Middle District of Georgia
Date: 11/8/19
In Re:
   Corey Kupersmith
Plaintiff
   David B. McCutcheon
Defendant
Adversary No. 17−07025 JTL

Main Case No. 16−70733

Please be advised that the Status Conference in the above−referenced Adversary Proceeding has been rescheduled and
will be held on May 12, 2020 at 10:30 a.m. by telephone conference. The Court will initiate the call.

Shirley Williams

Deputy Clerk
United States Bankruptcy Court
